Citation Nr: 0216900	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  97-13 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a variously 
diagnosed headache disorder, including conversion reaction 
with recurrent headaches and migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1946 to December 1946 and from November 1948 to April 
1949.  This appeal arises from a May 1997 rating decision of 
the Department of Veterans Affairs (VA), Oakland, 
California, regional office (RO). 


FINDINGS OF FACT

1.  An unappealed May 1949 rating decision denied service 
connection for a conversion reaction manifested by 
headaches, based on a finding that the headaches had 
originated with a preservice nasal injury and were not 
aggravated by service.

2.  Evidence submitted since the May 1949 rating decision is 
new, bears directly and substantially on the question of 
whether a variously diagnosed headache disorder began in 
service, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  A variously diagnosed headache disorder preexisted, and 
did not increase in severity during, service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and a 
claim of service connection for a variously diagnosed 
headache disorder may be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156 (2002).

2.  Service connection for a variously diagnosed headache 
disorder, to include conversion reaction with headaches and 
migraines, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  Well-
groundedness is not an issue.  The veteran was provided a 
copy of the rating decision explaining why his petition to 
reopen a claim of service connection for a headache disorder 
was denied.  Through an April 1997 statement of the case 
(SOC), various correspondence from VA, and the supplemental 
statements of the case (SSOC) in January 1998, March 1999, 
May 2001, and May 2002, he was advised of the controlling 
law and regulations.  These communications clearly explained 
his rights and responsibilities and advised him what 
evidence was of record and what type of evidence could 
substantiate his claim.  A January 2002 letter specifically 
advised him of what he needed to reopen the claim, and of 
his and VA's respective responsibilities in the development 
of his claim.  Regarding the duty to assist, which attaches 
once a claim is reopened, it is noteworthy that all 
identified pertinent records have been obtained.  As the 
record appears complete, it is not prejudicial to the 
appellant for the Board to consider the claim based on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Background and Analysis

Generally, a final VA rating decision may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c).   Under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  Under 38 C.F.R. § 
3.156(a), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers that bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  [An amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  This petition to reopen was filed prior to 
that date.  Hence, the amended § 3.156(a) does not apply in 
the instant case.]

In May 1949, the RO denied service connection for various 
conditions including a conversion disorder with headaches.  
The RO found that the veteran's deviated nasal septum, 
conversion reaction and recurrent headaches all stemmed from 
an injury that occurred when he was four years old.  It was 
determined that the conditions preexisted service, and did 
not increase in severity during service.  The veteran was 
notified of this rating decision in May 1949, and did not 
appeal it.  Hence, it is final.

At the time of the May 1949 rating decision, the record 
consisted essentially of service medical records from the 
veteran's second period of service, beginning in 1948, and a 
few records from his first period of service, which lasted 
only a few months, in 1946.  (In 1946 he had enlisted 
fraudulently, at age 15, and was discharged when his age was 
discovered.)  

Service medical records reveal that the veteran was seen for 
headaches and blurred vision during his first period of 
service in September 1946.  No chronic headache disability 
was diagnosed at the time, nor was any such disability noted 
on his November 1946 examination prior to separation.  

Service medical records from the second period of service 
show treatment for a deviated nasal septum beginning in 
December 1948.  Numerous records show a history of this 
deformity since the veteran was four and sustained a nasal 
injury in a fall from a second story porch.  He underwent 
submucous resection of the nose in January 1949.  A February 
1949 record indicates that he had initial relief from the 
headaches, but that the head pain returned two weeks later.  
He was admitted for migraine headaches in March 1949.  He 
gave a history of a broken nose in 1946 as a result of a 
fall down a stairway at his home, which reportedly resulted 
in a two-day period of hospitalization.  He had complaints 
of headaches all the time, and admitted that he was anxious 
to be discharged from the service.  Progress notes show that 
the veteran reported dull aching headaches stemming from a 
fall on his face at age 15.  He claimed he was treated by 
civilian doctors, without success.  The impression was 
inadequate personality.  A final progress note indicates 
that the veteran continued to complain of recurring 
headaches all of the time, with no relief.  The treating 
physician indicated that the veteran had a very complete 
work-up on two hospital admissions.  It was noted that the 
case was reviewed by staff, and that it was their opinion 
that the veteran has a conversion reaction and should be 
given a CDD discharge.  The discharge diagnosis was 
conversion reaction, chronic, moderate, manifested by 
recurrent headaches, EPTS (existed prior to service).  In 
April 1949, the veteran appeared before a CDD Board, which 
found him physically unfit for military service due to 
conversion reaction manifested by recurrent headaches since 
falling on his face from a second story porch at the age of 
four.  The condition was determined to have preexisted 
service, and to have not been aggravated by service. 

Relevant evidence added to the record since the May 1949 
rating decision consists of: (1) VA records dated from April 
through June 1950 showing treatment including rhinoplasty 
for a nasal deformity claimed by veteran as having been 
caused by a fist fight during service in April 1949; (2) 
October 1951 VA records of treatment for headaches reported 
by the veteran as having begun in 1948, three months after a 
facial injury; (3) VA outpatient treatment records, dated in 
1957 and 1959, showing treatment for headaches associated 
with sinus trouble or tension; (4) 1995 VA records of nasal 
reconstructive surgery; (5) a November 1996 examination 
finding headaches related to sinus trouble or alcohol; (6) 
June and October 1997 statements from the veteran indicating 
that his headaches stemmed from an injury to the head/face 
on maneuvers during service in 1949; (7) the veteran's 
testimony at an October 1997 hearing essentially indicating 
that he injured his nose during service, (not when he was 
four), and that this was the cause of his current headaches; 
and (8) later medical records pertaining to various 
conditions including sinus problems and headaches.  

The record now contains additional evidence, particularly in 
the form of the statements from, and history provided by, 
the veteran, indicating that his headaches are due to head 
trauma in service.  These statements are new, in that they 
present information not previously of record.  They are 
material, in that they attribute the claimed disorder to an 
inservice etiology.  For purposes of reopening the claim, 
the credibility of this evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  The new 
statements from the veteran are relevant and probative to 
the matter at hand, and are so significant that they must be 
considered in order to fairly decide the merits of his 
claim.  Hence, the additional evidence submitted is both new 
and material, and the claim for service connection for a 
variously diagnosed headache disorder may, and must, be 
reopened.

The analysis proceeds to a de novo review of the veteran's 
claim.  To establish entitlement to service connection for a 
headache disorder, the veteran must show that he has a 
headache disability resulting from disease contracted or 
injury suffered in service, or, if such disability 
preexisted service, that it was aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Finally, 
preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).
The veteran asserts that since headaches were not found on 
entrance into service, he must be presumed to have been 
sound at that time.  The Board finds that the presumption of 
soundness at entry in service is rebutted by the clinical 
data in service, including the veteran's history of 
preservice injury in a fall at age four. This history is 
supported by, and consistent with, findings of nasal 
deformity due to such injury.  Those findings present clear 
and unmistakable evidence that an injury resulting in nasal 
deformity (and associated headaches) preexisted service.  
38 U.S.C.A. § 1111.  They rebut the presumption of soundness 
on entry in service with respect to such disability.

Since a head injury resulting in nasal deformity (and 
associated headaches) preexisted service the analysis of the 
claim for service connection for a headache disorder 
progresses to consideration whether the preexisting 
disability increased in severity during service, so as to 
warrant service connection based on aggravation.  The 
evidence does not show that a chronic headache disorder 
increased in severity during service.  It does show that the 
veteran was seen for headaches during his first period of 
service.  But since a chronic headache disorder was not 
noted, it cannot be said that such disorder is shown to have 
increased in severity during this period of service.  The 
evidence also shows that the veteran underwent ameliorative 
surgery to correct nasal deformity/relieve headaches during 
the second period of service, and that some relief was 
initially noted.  It does not show that a preexisting 
headache disorder increased in severity during the second 
period of service.  

While the veteran claims (variously) that his present 
headaches are due to a fistfight in service in April 1949 
(see 1950 VA treatment records), to an incident where he was 
struck in the face and nose during basic training (see 
November 1996 VA examination), or to an inservice injury 
while on maneuvers in 1949 (see 1997 statements), service 
medical records do not reflect such trauma, and are 
inconsistent with the veteran's recent accounts.  In 
addition to the accounts of head trauma  at age four, 
service medical records also document the veteran's report 
of recurrent headaches since a fall down a home stairway in 
1946, apparently prior to service, which resulted in nose 
injury and unconsciousness.  While the veteran's various 
accounts were deemed credible for the purpose of reopening 
the claim, on de novo review, they must be considered in 
light of all the evidence of record.  The Board finds that 
on review of both the new and old evidence, contemporaneous 
records noting a history of preservice head trauma resulting 
in headaches, supported by clinical findings of pathology 
reflective of such injury, are much more probative than 
later statements reporting an undocumented inservice injury.   

Records of postservice treatment/evaluation for headache 
disorders, such as migraine headaches, are not material to 
the claim, as other than based on inconsistent history 
provided by the veteran they do not relate current headache 
disability to service.  When they do provide an etiology for 
the headache disorder (e.g., on November 1996 examination 
when it was attributed to alcohol or sinusitis), it has not 
been service related.  

There is no competent (medical) evidence that the headaches 
the veteran experienced since a preservice face/head injury 
increased in severity during service.  There is no competent 
evidence that a headache disorder originated in service.  As 
a layperson, the veteran is not competent to relate current 
headache disability to an undocumented event in service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
considered further development to determine the etiology of 
any current headache disorder, but found that in the absence 
of any objective evidence a head injury in service, any 
nexus opinion would be based entirely on speculation, and 
would not have any substantial probative value.  The 
preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied.


ORDER

Service connection for a variously diagnosed headache 
disorder, including conversion reaction with recurrent 
headaches and migraine headaches, is denied. 

		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

